The decision of the Department is placed upon a ground which brings it in direct conflict with the principle decided in Peoplev. Powell, 87 Cal. 348 — a case decided in Bank without any dissent. It was there held that any attempt by the legislature to subject a defendant in a criminal case to the jurisdiction of the courts of a county, other than that in which the offense is charged to have been committed, is unconstitutional and void. It is here decided that the superior court of Sacramento County had jurisdiction to try the defendants on a charge that they *Page 391 
committed a larceny in Yolo County. The decision is rested solely upon a construction of the statute, regardless of the former solemn decision of the whole court that a similar statute was unconstitutional. For myself, I adhere to the doctrine of the Powell case, which was most maturely considered by the court, and even if it is now to be set aside, I think it should not be done, except by the full court, nor without weighty reasons assigned for such action.
It was not even necessary to impeach the doctrine of the Powell case, in order to sustain these convictions, for in a precisely similar case this court, by unanimous decision, has held that an indictment like this did charge the offense to have been committed in the county to which the stolen property was taken by the perpetrator of the theft. (People v. Staples, 91 Cal. 27.)
I think the conclusion of the court is correct, but the principle of the decision erroneous.